             Case 3:20-cv-03698-WHO Document 49 Filed 06/15/21 Page 1 of 6




 1   GUTRIDE SAFIER LLP
       Seth A. Safier (Bar No. 197427)
 2     Marie A. McCrary (Bar No. 262670)
     100 Pine Street, Suite 1250
 3   San Francisco, CA 94111
     Telephone:     (415) 639-9090
 4   Facsimile:     (415) 449-6469
 5   Attorneys for Plaintiffs
 6
     SINGER CASHMAN LLP
 7     Adam S. Cashman (Bar No. 255063)
       acashman@singercashman.com
 8     Doug Tilley (Bar No. 265997)
       dtilley@singercashman.com
 9   505 Montgomery Street, Suite 1100
     San Francisco, CA 94111
10   Telephone:    (415) 500-6080
     Facsimile:    (415) 500-6080
11
     Attorneys for Eventbrite, Inc.
12

13                                     UNITED STATES DISTRICT COURT
14                                   NORTHERN DISTRICT OF CALIFORNIA
15                                          SAN FRANCISCO DIVISION
16
     SHERRI SNOW and LINDA CONNER, as                         CASE NO. 3:20-CV-03698-WHO
17   individuals, on behalf of themselves, the
     general public and those similarly situated,
18                                                            STIPULATION AND ORDER RE:
                       Plaintiffs,                            BRIEFING SCHEDULE RE:
19                                                            DEFENDANT EVENTBRITE, INC.’S
20   v.                                                       SECOND MOTION TO COMPEL
                                                              ARBITRATION
     EVENTBRITE, INC.,                                        [Civil L.R. 6-1(b), 6-2]
21
                       Defendant.                             Complaint Filed: June 4, 2020
22

23

24

25

26
27

28
                                                             -1-
          STIPULATION AND PROPOSED ORDER RE: BRIEFING SCHEDULE RE: DEFENDANT EVENTBRITE, INC.’S SECOND MOTION TO
                                                   COMPEL ARBITRATION
                                                 CASE NO. 3:20-CV-03698-WHO
            Case 3:20-cv-03698-WHO Document 49 Filed 06/15/21 Page 2 of 6




 1           Pursuant to Civil L.R. 6-1(b) and 6-2, Plaintiffs Sherri Snow and Linda Conner (collectively,

 2   “Plaintiffs”) and Defendant Eventbrite, Inc. (“Eventbrite” and, together with Plaintiffs, the “Parties”),

 3   through their undersigned counsel, hereby stipulate and agree as follows regarding the briefing

 4   schedule regarding Eventbrite’s Second Motion to Compel Arbitration:

 5           WHEREAS, Plaintiffs initiated this action on June 4, 2020 (see Dkt. No. 1);

 6           WHEREAS, on June 9, 2020, Eventbrite agreed to accept service electronically, in exchange

 7   for a 30 day extension of time to respond to that Complaint;

 8           WHEREAS, on July 28, 2020, the Parties submitted a stipulation in which (a) Eventbrite

 9   advised the Court of its intent to file a motion to compel arbitration of Plaintiffs’ claims; (b) the
10   Parties agreed that Plaintiffs would receive specified arbitration-related discovery; (c) the Parties

11   proposed a briefing and hearing schedule for Eventbrite’s motion to compel arbitration; and (d) the

12   Parties proposed a schedule for Eventbrite to respond to the Complaint in the event its motion to

13   compel arbitration was denied (see Dkt. No. 12);

14           WHEREAS, on August 10, 2020, the Court modified and entered the Parties’ stipulation (see

15   Dkt. No. 16);

16           WHEREAS, on August 31, 2020, Eventbrite filed its motion to compel arbitration (see Dkt.

17   No. 18);

18           WHEREAS, on October 19, 2020, the Court denied Eventbrite’s motion to compel arbitration

19   (see Dkt. No. 22);
20           WHEREAS, on October 30, 2020, Eventbrite informed Plaintiff of its intention to file a

21   renewed motion to compel arbitration and Plaintiff agreed to a seven-day extention of Eventbrite’s

22   deadline to respond to the Complaint while the Parties met and conferred on Evenbrite’s motion;

23           WHEREAS, on November 2, 2020, the Court entered the Parties’ stipulation (see Dkt. No.

24   24);

25           WHEREAS, on November 16, 2020, Eventbrite filed its second motion to compel arbitration

26   (see Dkt. No. 27, Eventbrite’s “Motion”);
27

28
                                                          -1-
       STIPULATION AND PROPOSED ORDER RE: BRIEFING SCHEDULE RE: DEFENDANT EVENTBRITE, INC.’S SECOND MOTION TO
                                                COMPEL ARBITRATION
                                              CASE NO. 3:20-CV-03698-WHO
            Case 3:20-cv-03698-WHO Document 49 Filed 06/15/21 Page 3 of 6




 1           WHEREAS, on November 25, 2020, in light of the Thanksgiving holiday, the Parties filed a

 2   stipulation in which they agreed to a seven-day extension of both Plaintiffs’ deadline to file an

 3   opposition to Eventbrite’s Motion and Eventbrite’s deadline to file a reply in support of its Motion

 4   (See Dkt. No. 32);

 5           WHEREAS, on November 30, 2020, the Court entered the Parties’ stipulation (see Dkt. No.

 6   33);

 7           WHEREAS, on December 1, 2020, Plaintiffs served a second set of arbitration-related

 8   Requests for Production and Interrogatories, as well as a Notice of Deposition for Nick Popoff, on

 9   Eventbrite (Plaintiffs’ “Second Arbitration Discovery Requests”);
10           WHEREAS, on December 7, 2020, the Parties filed a stipulation in which Eventbrite agreed

11   to respond to Plaintiffs’ second set of arbitration-related discovery and, to accommodate said

12   discovery, to modify the briefing schedule on Eventbrite’s Motion (see Dkt. No. 36);

13           WHEREAS, on December 8, 2020, the Court entered the Parties’ stipulation (see Dkt. No.

14   37);

15           WHEREAS, on January 15, 2021, Eventbrite responded to Plaintiffs’ second set of

16   arbitration-related discovery and produced corresponding documents;

17           WHEREAS, on Feburary 19, 2021, the Parties filed a joint discovery letter brief concerning

18   Eventbrite’s response to Plaintiffs’ second set of arbitration-related discovery (see Dkt. No. 42);

19           WHEREAS, the Parties agreed to delay the deposition of Nick Popoff until after the issues in
20   the Parties’ joint discovery dispute letter was resolved by the Court;

21           WHEREAS, on February 22, 2021, the Court ordered Eventbrite to “produce the requested

22   templating files for the 14 dates previously identified in the production requests and [to] produce the

23   dates on which the other files at issue were created or modified, and related metadata” (see Dkt. No.

24   43);

25           WHEREAS, on March 15, 2021, the Parties filed a stipulation staying Plaintiffs’ deadline to

26   respond to Eventbrite’s Motion pending Eventbrite’s production of the ordered documents and the
27   deposition of Nick Popoff (see Dkt. No. 44);

28
                                                          -1-
       STIPULATION AND PROPOSED ORDER RE: BRIEFING SCHEDULE RE: DEFENDANT EVENTBRITE, INC.’S SECOND MOTION TO
                                                COMPEL ARBITRATION
                                              CASE NO. 3:20-CV-03698-WHO
            Case 3:20-cv-03698-WHO Document 49 Filed 06/15/21 Page 4 of 6




 1           WHEREAS, on March 17, 2021, the Court entered the Parties’ stipulation (see Dkt. No. 45);

 2           WHEREAS, on March 30, 2021, the Parties filed a stipulation in which Eventbrite agreed to

 3   produce the ordered documents by April 16, 2021, and the Parties agreed on a timeline for deposing

 4   Nick Popoff and for modifying modify the briefing schedule on Eventbrite’s Motion (see Dkt. No.

 5   46);

 6           WHEREAS, on March 31, 2021, the Court entered the Parties’ stipulation (see Dkt. No. 47);

 7           WHEREAS, on June 3, 2021, by agreement of the parties, after resolving issues relating to

 8   Eventbrite’s production, and to accommodate Eventbrite’s scheduling considerations, Plaintiffs

 9   deposed Nick Popoff;
10           WHEREAS, the Parties met and conferred on June 11, 2021, upon Plaintiffs’ request for

11   additional time to complete their Opposition to Eventbrite’s Motion, and agreed to modify the

12   briefing schedule to accommodate such request; and

13           WHEREAS, there is currently no trial date set, nor are there any other case deadlines

14   calendared, so the Parties do not anticipate that this extension would have a significant impact on the

15   case calendar.

16           THEREFORE, it is hereby stipulated and agreed as follows:

17              1. Plaintiffs’ deadline to respond to Eventbrite’s Second Motion to Compel Arbitration

18                    shall be extended to June 30, 2021; and

19              2. Eventbrite’s Reply to Plaintiffs’ Response to its Second Motion to Compel Arbitration
20                    shall be extended to July 30, 2021.

21

22   Respectfully submitted,

23

24    Date: June 15, 2021                        GUTRIDE SAFIER LLP
25
                                                 By: /s/ Seth A. Safier
26                                                   Seth A. Safier
                                                     Marie A. McCrary
27                                                   Attorneys for Plaintiffs

28
                                                          -1-
       STIPULATION AND PROPOSED ORDER RE: BRIEFING SCHEDULE RE: DEFENDANT EVENTBRITE, INC.’S SECOND MOTION TO
                                                COMPEL ARBITRATION
                                              CASE NO. 3:20-CV-03698-WHO
          Case 3:20-cv-03698-WHO Document 49 Filed 06/15/21 Page 5 of 6




 1
      Date: June 15, 2021                        SINGER CASHMAN LLP
 2
                                                 By: /s/ Adam S. Cashman
 3
                                                     Adam S. Cashman
 4                                                   Doug Tilley
                                                     Attorneys for Eventbrite, Inc.
 5

 6
     PURSUANT TO STIPULATION, IT IS SO ORDERED. THE HEARING ON THE MOTION
 7   SHALL BE SET FOR AUGUST 18, 2021.
 8

 9
10
     Dated: June 15, 2021                          ________________________________
11                                                       HON. WILLIAM H. ORRICK
                                                         UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                          -1-
       STIPULATION AND PROPOSED ORDER RE: BRIEFING SCHEDULE RE: DEFENDANT EVENTBRITE, INC.’S SECOND MOTION TO
                                                COMPEL ARBITRATION
                                              CASE NO. 3:20-CV-03698-WHO
           Case 3:20-cv-03698-WHO Document 49 Filed 06/15/21 Page 6 of 6




 1                      ATTESTATION PURSUANT TO LOCAL RULE 5-1(I)(3)

 2          I, Seth A. Safier, am the ECF user whose identification and password are being used to file

 3   this Stipulation re: Document Production and Briefing Schedule re: Eventbrite’s Second Motion to

 4   Compel Arbitration. In compliance with L.R. 5-1(i)(3), I hereby attest that Eventbrite’s counsel,

 5   Adam S. Cashman, concurs in this filing.

 6

 7   Dated: June 14, 2021                          By:    /s/ Seth A. Safier
                                                         Seth A. Safier
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                          -1-
       STIPULATION AND PROPOSED ORDER RE: BRIEFING SCHEDULE RE: DEFENDANT EVENTBRITE, INC.’S SECOND MOTION TO
                                                COMPEL ARBITRATION
                                              CASE NO. 3:20-CV-03698-WHO
